Citation Nr: 0808728	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  07-30 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim.

The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in January 2008.  A transcript 
of this proceeding has been associated with the veteran's 
claims file.

Pursuant to a November 2007 motion and the Board's granting 
thereof in March 2008, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West 2002 & Supp. 
2007) and 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The evidence of record does not establish that the veteran 
has a current diagnosis of hepatitis C; there is no evidence 
that the veteran was diagnosed with hepatitis C during his 
time in service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to the initial adjudication of the veteran's claim, a 
letter dated in May 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2007); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The May 2006 letter 
told him to provide any relevant evidence in his possession.  
See Pelegrini II, at 120-21.  The May 2006 letter also 
informed the veteran of how VA determines disability ratings 
and effective dates, as set forth in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), the Court 
held that the duty to assist is heightened when the service 
medical records are presumed destroyed and includes an 
obligation to search alternative forms of medical records 
that support the veteran's case.  In accordance with Cuevas, 
upon determining that the veteran's service medical records 
had been destroyed in the 1973 fire at the National Personnel 
Records Center, VA has afforded the veteran every opportunity 
to assist in the development of his claim.  See May 2006 
notice letter; VA memorandum, March 26, 2007; Travel Board 
hearing transcript, January 8, 2008.  The Board also notes 
that the veteran was afforded additional time to develop 
missing evidence after his Travel Board hearing in January 
2008.  The veteran did not submit any additional evidence, 
and the testimony he provided during his hearing was not 
specific enough to determine where he might have been 
treated.  Despite vigilant efforts, VA was unable to locate 
any additional medical records in support of the veteran's 
claim.

The available service medical records and VA medical records 
are in the file.  VA attempted to ascertain whether any 
additional medical records were available during the 
veteran's Travel Board hearing.  The veteran could not state 
with specificity where he was treated and noted that any 
record pertaining to treatment he received prior to and 
immediately following service was not available.  See Travel 
Board hearing transcript, January 8, 2008.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case. 

The Board concludes an examination is not needed in this case 
because there is no current diagnosis of hepatitis C of 
record and the only evidence indicating the veteran 
"suffered an event, injury or disease in service" is his 
own lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 
(Fed. Cir. 2003) (holding that 3.159(c)(4)(i) is not in 
conflict with § 5103A(d) and evidence of record 
"establishing that the veteran suffered an event, injury, or 
disease in service," is required to trigger VA's duties 
pursuant to § 5103A(d)); Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003) (holding that the Secretary's 
obligations under § 5103A to provide a veteran with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

While review of the record is somewhat unclear as to what 
exactly the veteran is claiming, it appears that the veteran 
claims he was diagnosed with a venereal disease prior to 
entry into service, which developed into hepatitis C during 
his time in service.  The preponderance of the evidence is 
against the veteran's claim.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veterans Benefits Administration (VBA) has published the 
following guidance for adjudicating hepatitis claims, which 
states in part as follows:
Population studies suggest HCV can be sexually 
transmitted.  However, the chance for sexual 
transmission of [HCV] is well below comparable rates 
for HIV/AIDS or hepatitis B infection. . . . The 
hepatitis B virus is heartier and more readily 
transmitted than [HCV].  While there is at least one 
case report of hepatitis B being transmitted by an 
airgun injection, thus far, there have been no case 
reports of HCV being transmitted by an airgun 
transmission.  The source of infection is unknown in 
about 10 percent of acute HCV cases and in 30 percent 
of chronic HCV cases.  These infections may have come 
from blood-contaminated cuts or wounds, contaminated 
medical equipment or multi-dose vials of medications.

The large majority of HCV infections can be accounted 
for by known modes of transmission, primarily 
transfusion of blood products before 1992, and 
injection drug use.  Despite the lack of any scientific 
evidence to document transmission of HCV with airgun 
injectors, it is biologically plausible. . . .  

See VBA Fast Letter 04-13 (June 29, 2004).

Review of the available service medical records, the 
veteran's separation examination, does not indicate the 
veteran was diagnosed with hepatitis C in service.  In fact, 
the clinical examination noted all of the veteran's internal 
systems to be normal.  See Standard Form 88, separation 
examination report, May 25, 1955.  The veteran has repeatedly 
stated that prior to entry into service, he was diagnosed 
with "bad blood".  The veteran stated that he was treated 
for this condition (which he later explained was a venereal 
disease in his Travel Board hearing) prior to service, which 
did not cure his condition.  The veteran refers to the 
service separation examination's urinalysis notation in 
support of his claim.  The urinalysis report noted the 
veteran's albumin and sugar to be negative and microscopic 
levels were 1.023.  Id.  The veteran has stated that this 
indicates he suffered from "bad blood" in service.  As 
urinalysis has nothing to do with the veteran's blood and is 
not a blood test, the Board is unclear as to the veteran's 
assertion.

The only remaining evidence in support of the veteran's claim 
is lay statements alleging that the veteran has a current 
diagnosis of hepatitis C and that it is related to his time 
in service.  The Board acknowledges that the veteran is 
competent to give evidence about what he experiences; for 
example, he is competent to discuss his symptomatology.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosed hepatitis C, service connection may not be granted.  
See also Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997). 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist that the veteran currently suffers from hepatitis C 
and that it is related to service.  There is not an 
approximate balance of evidence.  


ORDER

Entitlement to service connection for hepatitis C is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


